 

Exhibit 10.25

 

PROMISSORY NOTE

 

--------------------------------------------------------------------------------

Principal

$2,625,000.00

    

Loan Date

12-10-2002

    

Maturity

12-10-2009

    

Loan No

7015171550

    

Call/Coll

  

Account

  

Officer

570

  

Initials

--------------------------------------------------------------------------------

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing **** has been omitted due to text length limitations.

 

--------------------------------------------------------------------------------

 

Borrower:

 

Taitron Components Incorporated

  

Lender:

  

General Bank

   

28040 West Harrison Parkway

       

Real Estate Department

   

Valencia, CA 91355

       

1420 East Valley Blvd.

             

Alhambra, CA 91801

 

 

Principal Amount: $2,625,000.00

 

Date of Note: December 10, 2002

 

PROMISE TO PAY. Taitron Components Incorporated (“Borrower”) promises to pay to
General Bank (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Two Million Six Hundred Twenty-five Thousand &
00/100 Dollars ($2,625,000.00) together with interest on the unpaid principal
balance from December 10,2002, until paid in full.

 

PAYMENT. Subject to any payment changes resulting from changes In the Index,
Borrower will pay this loan in accordance with the following payment schedule:
36 monthly consecutive principal and Interest payments In the initial amount of
$20,312.55 each, beginning January 10 2003, with interest calculated on the
unpaid principal balances at an interest rate of 6.875%; 47 monthly consecutive
principal and interest payments In the initial amount of $19,612.52 each,
beginning January 10,2006, with interest calculated on the unpaid principal
balances at an interest rate based on the Five Year Treasury Note Rate
(currently 3.000%), plus a margin of 3.375 percentage points, resulting in an
initial interest rate of 6.375%; and one principal and Interest payment of
$2,085,180.32 on December 10, 2009, with interest calculated on the unpaid
principal balances at an interest rate based on the Five Year Treasury Note Rate
(currently 3.000%), plus a margin of 3.375 percentage points resulting in an
initial interest rate of 6.375%. This estimated final payment is based on the
assumption that all payments will be made exactly as scheduled and that the
Index does not change; the actual final payment will be for all principal and
accrued interest not yet paid, together with any other unpaid amounts under this
Note. Unless otherwise agreed or required by applicable law, payments will be
applied first to accrued unpaid interest, then to principal, and any remaining
amount to any unpaid collection costs and late charges. The annual interest rate
for this Note Is computed on a 365/360 basis; that is, by applying the ratio of
the annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the Five Year
Treasury Note Rate (the “Index”). The Index is not necessarily the lowest rate
charged by Lender on its loans. If the Index becomes unavailable during the term
of this loan. Lender may designate a substitute index after notice to Borrower.
Lender will tell Borrower the current Index rate upon Borrower’s request. The
interest rate change will not occur more often than each semi-annually. Borrower
understands that Lender may make loans based on other rates as well. The Index
currently is 3.000%. The interest rate or rates to be applied to the unpaid
principal balance of this Note will be the rate or rates set forth herein in the
“Payment” section. Notwithstanding any other provision of this Note, after the
first payment stream, the Interest rate for each subsequent payment stream will
be effective as of the last payment date of the Just-ending payment stream.
NOTICE: Under no circumstances will the interest rate on this Note be more than
the maximum rate allowed by applicable law. Whenever increases occur in the
interest rate, Lender, at its option, may do one or more of the following: (A)
increase Borrower’s payments to ensure Borrower’s loan will pay off by its
original final maturity date, (B) increase Borrower’s payments to cover accruing
interest, (C) increase the number of Borrower’s payments, and (D) continue
Borrower’s payments at the same amount and increase Borrower’s final payment.

 

PREPAYMENT FEE; MINIMUM INTEREST CHARGE. Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law. In any event, even upon
full prepayment of this Note, Borrower understands that Lender is entitled to a
minimum interest charge of $100.00 Upon prepayment of this Note, Lender is
entitled to the following prepayment fee: 6 months interest penalty will be
applied to unscheduled principal repayment during the first three years. Other
than Borrower’s obligation to pay any minimum interest charge and prepayment fee
Borrower may pay all or a portion of the amount owed earlier than it is due.
Early payments will not, unless agreed to by Lender in writing, relieve Borrower
of Borrower’s obligation to continue to make payments under the payment
schedule. Rather, early payments will reduce the principal balance due and may
result in Borrower’s making fewer payments. Borrower agrees not to send Lender
payments marked “paid in full”, “without recourse”, or similar language. If
Borrower sends such a payment, Lender may accept it without losing any of
Lender’s rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes “payment in full” of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: General Bank, Real Estate Department 1420
East Valley Blvd Alhambra, CA 91801.

 

LATE CHARGE. If a payment is 10 days or more late. Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $10.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon Borrower’s failure to pay all amounts declared due
pursuant to this section, including failure to pay upon final maturity. Lender,
at its option, may, if permitted under applicable law, increase the variable
interest rate on this Note by 5.000 percentage points.

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 

Environmental Default. Failure of any party to comply with or perform when due
any term, obligation, convenant or condition contained in any environmental
agreement executed in connection with any loan.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any

 



--------------------------------------------------------------------------------

 

PROMISSORY NOTE

 

Loan No: 7015171550

 

(Continued)

 

Page 2

 

proceeding under any bankruptcy or insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note. In the event of a
death. Lender, at its option, may, but shall not be required to, permit the
guarantor’s estate to assume unconditionally the obligations arising under the
guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event of
Default.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured (and no event
of default will have occurred) if Borrower, after receiving written notice from
Lender demanding cure of such default: (1) cures the default within fifteen (15)
days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This Note
has been accepted by Lender in the State of California.

 

CHOICE OF VENUE. If there is a lawsuit. Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law. Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

COLLATERAL. Borrower acknowledges this Note is secured by the following
collateral described in the security instrument listed herein: a Deed of Trust
dated December 10, 2002, to a trustee in favor of Lender on real property
located in Los Angeles County, State of California.

 

INTEREST RATE. The interest rate will be fixed at 6.875% for the first, second
and third years, and the remaining four years will be changed to 5 years
Treasury Note Rate plus 3.375% (currently 3.00%), adjustable semi-annually.

 

REPAYMENT SCHEDULE. Principal and interest payable monthly based on a 20 year
amortization due in 7 years with balloon payment due at maturity.

 

AUTMATIC DEBIT. Borrower shall establish a DDA account for monthly payment of
principal and interest. A penalty of a 0.50% interest rate will be added to the
existing interest rate if the DDA account is closed or Borrower fails to
maintain sufficient funds for automatic debit.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS. Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive any
applicable statute of limitations, presentment, demand for payment, and notice
of dishonor. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender’s security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligations under this Note are joint
and several.

 



--------------------------------------------------------------------------------

 

PROMISSORY NOTE

 

Loan No: 7015171550

 

(Continued)

 

Page 3

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

TAITRON COMPONENTS INCORPORATED

 

By:

 

--------------------------------------------------------------------------------

   

Stewart Wang, Chief Executive Officer of Taitron Components Incorporated

 

LENDER:

 

GENERAL BANK

 

X

 

--------------------------------------------------------------------------------

   

Authorized Signer

 

 



--------------------------------------------------------------------------------

 

AMENDMENT TO PROMISSORY NOTE

 

--------------------------------------------------------------------------------

Principal

$2,6525,000.00

    

Loan Date

12-10-2002

    

Maturity

12-10-2009

    

Loan No

7015171550

    

Call/Coll

  

Account

  

Officer

570

  

Initials

--------------------------------------------------------------------------------

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing ***** has been omitted due to text length limitations.

 

--------------------------------------------------------------------------------

 

Borrower:

 

Taitron Components Incorporated

  

Lender:

  

General Bank

   

28040 West Harrison Parkway

       

Real Estate Department

   

Valencia, CA 91355

       

1420 East Valley Blvd.

             

Alhambra, CA 91801

 

--------------------------------------------------------------------------------

 

This AMENDMENT TO PROMISSORY NOTE Is attached to and by this reference is made a
part of the Promissory Note, dated December 10, 2002, and executed in connection
with a loan or other financial accommodations between GENERAL BANK and Taitron
Components Incorporated.

 

WHEREAS, the Borrower and the Lender have entered into a certain Promissory Note
and Loan Agreement (the “Agreement”) dated as December 10, 2002, whereby the
Lender agreed to make available to Borrower financial accommodations in the
aggregate principal amount of Two Million Six Hundred Twenty Five Thousand
Dollars and No/100 ($2,625,000.00) (collectively the “Loan”), upon the terms and
subject to the conditions set forth in the Agreement and other documents related
to the Loan (collectively the “Loan Documents”); and

 

WHEREAS, the parties have agreed that the Loan shall mature 84 months from the
date of its original funding and/or the date of the recording of the Deed of
Trust securing the loan, whichever occurs first (the date of such funding or
recording hereinafter referred to as the (“Closing Date”), the exact date of
which could not be fixed with certainty at the time the parties entered into the
Agreement; and

 

WHEREAS, the parties understand that the date of the first payment and the
maturity of the Loan set forth in the Promissory Note Is subject to change when
the Closing Date becomes certain; and

 

WHEREAS, the Borrower has agreed to permit the Lender to fix the new maturity
date by changing the dates originally set forth in the Promissory Note.

 

NOW THEREFORE, the Borrower and the Lender in consideration of the promises made
herein and in the Loan Documents and intending to be legally bound hereby agree
as follows:

 

1. Borrower hereby authorizes Lender to fix the first payment date and the
maturity date of the Loan, when the Closing Date becomes certain, by changing
the date originally shown on the Loan Documents.

 

2. Except as specifically amended hereby, each and every term of the Agreement
and the other Loan Documents is hereby ratified and reaffirmed and shall remain
in full force and effect.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.

 

TO BE COMPLETED BY LENDER

Closing Date: 12-31-2002

New Maturity Date: 12-31-2009

New First Payment Date: 1-31-2003

Authorized Officer:.

 

THIS AMENDMENT TO PROMISSORY NOTE IS EXECUTED ON DECEMBER 10, 2002.

 

BORROWER:

 

TAITRON COMPONENTS1NCORPORATED.

 

By:

 

--------------------------------------------------------------------------------

   

Stewart Wang, Chief Executive Officer of Taitron

Components Incorporated

 

LENDER:

 

GENERAL BANK

 

X

 

--------------------------------------------------------------------------------

   

Authorized Signer